RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s claim amendments and remarks filed on 12/27/2021 have been received. In the response filed on 12/27/2021, claims 1 and 32-35 were amended. 
Claims 1, 2, 22, 28, 29, and 31-38 are pending. Claims 3-21, 23-27, 30, and 39-41 are canceled. Claims 1, 2, 22, 28, 29, and 31-38 are rejected. 

Withdrawn Rejections
The rejections, made of record in the office action mailed on 9/2/2021, have been withdrawn due to applicant’s amendment filed on 12/27/2021. 

Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. 112(d)/ pre-AIA  35 U.S.C. 112, fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 33-38 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 33-38 are rejected for failing to include all the limitations of the claim upon which it depends. Claims 33-38 depend from claim 1. Claim 1 recites a product that is a liquid (ready-to-use product or a ready-to-use product reconstituted with water). A ready to use product is a liquid (specification, p. 16, ln. 9-11). Claims 33-38 recite each component as “dry powder”. Applicant established that the claim 33 composition is a dry powder (12/27/2021 remarks, p. 12, “Claim 33” section). Dry powder is not a liquid. Since claims 33-38 change the form of the claim 1 composition from a liquid to a powder, claims 33-38 fail to include all the limitations of the claim upon which it depends, i.e., eliminating the requirement that the composition is a liquid. 
Claim 35 is rejected for failing to include all the limitations of the claim upon which it depends. Claims 33-38 depend from claim 1. Claim 1 recites a product that is a liquid (ready-to-use product or a ready-to-use product reconstituted with water). Claim 35 excludes water via the “consisting of” transitional phrase. Since claim 35 excludes an ingredient required by claim 1, claim 35 fails to include all the limitations of the claim upon which it depends. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 22, 28, 29, 31, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rueda et al., US 2008/0003330 A1; in view of Bar Yosef, US 2010/0298273 A1; Flatt et al., US 2008/0145475 A1; Boehm et al., WO 2010/068105 A1; Lonnerdal et al. (“Compartalization and Quantitation of Protein in Human Milk); and Kuchan et al., US 6,136,858 A. 
Regarding claims 1, 2, 29, and 32: Rueda discloses a nutritional composition (infant formula, para 0001). 
as a ready-to-use product or a ready-to-use product reconstituted with water from a dry powder (claims 1 and 32)
Rueda discloses reconstitutable powders and ready-to-feed liquids (powder is reconstituted with a quantity of water, para 0082).
Total energy content is from 60 kcal/100 ml to 67 kcal/100 ml (claim 1) and 60 kcal/100 ml (claims 2 and 32)
Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Rueda discloses broad ranges of 54-108 g/L carbohydrate, 20-54 g/L lipid, and 7-24 g/L protein (p. 5, Table 1). This converts to energy ranges of 216 to 432 kcal/L from carbohydrate (calculation: 1 g/L CHO = 4 kcal/L CHO); 180 to 486 kcal/L from lipid (calculation: 1 g/L lipid = 9 kcal/L lipid); and 28 to 96 kcal/L from protein (calculation: 1 g/L protein = 4 kcal/L protein). The energy ranges of each macronutrient are summed to a total energy content of 424 to 1014 kcal/L (sample calculation: 424 is sum of minimums; 216 carbohydrate + 180 lipid + 28 protein = 424 kcal/L). A total energy content of 424 to 1014 kcal/L is equivalent to 42.4 to 101.4 kcal/100 ml (sample calculation: 424 kcal/L * 1L/1000 ml * 100/100 = 42.4 kcal/100 ml). 
Rueda discloses preferred ranges of 61-88 g/L carbohydrate, 27-45 g/L lipid, and 10-23 g/L protein (p. 5, Table 1). The preferred ranges represent a total energy content of 52.7 to 84.9 kcal/100 ml (sample calculations above). 
Additionally, Rueda discloses reconstituting the powder (or instructing a caregiver to reconstitute) with an aqueous vehicle to form the desired caloric density, which is then orally or enterally fed to the infant to provide the desired nutrition (para 0083). Rueda-Cabrera discloses a typical range includes may be from about 19 to 
a protein content of 1.1 to 1.2 g/100 ml (claim 1) and a protein content which is 1.2 g/100 ml (claims 2 and 32)
Rueda discloses broad range of 7-24 g/L protein and a preferred range of 10-23 g/L protein (p. 5, Table 1). The ranges convert to 0.7 to 24 g/100 ml protein and 1.0 to 2.3 g/100 ml protein (sample calculation: 7 g/l * 1 L/1000 ml * 100/100 = 0.7 g/100 ml). 
an energy content from protein of 7.2-8.4 percentage of the total energy content of the nutritional composition (claim 1); an energy content from protein of 8 % of the total energy content of the nutritional composition (claims 2, 29, and 32); and protein content of 2 g/100 kcal (claim 29)
Rueda discloses broad and preferred ranges of carbohydrate, lipid, and protein (p. 5, table 1). 
The ranges suggest protein ranges of 2.96% to 19.51% based upon broad ranges and 5.02% to 15.89% based upon preferred ranges (see table below).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Sample calculations: Min. % protein based on total energy = [minimum protein]/[maximum CHO + max lipid + min PRO] * 100%; Max. % protein based on total energy = [maximum protein]/[minimum CHO + min lipid + max PRO] * 100%. 
Note: The minimum and maximum lipid ranges in the above table overlap the claimed lipid ranges. 
With respect to the “protein content of 2 g/100 kcal” in claim 29: 1 g protein is 4 kcal protein. So, 2 g protein/100kcal is 8 kcal protein/100kcal composition, which is 8% energy from protein. As discussed above, Rueda-Cabrera suggests energy from protein in the range of 2.96% to 19.51% based upon broad ranges and 5.02% to 15.89% based upon preferred ranges (see table above).
an energy content from fat which of 49 to 53 percentage of the total energy content of the nutritional composition (claim 1); an energy content from fat of 52.5% of the total energy content of the nutritional composition (claims 2, 29, and 32)

The ranges suggest lipid ranges of 19.03% to 98.78% based upon broad ranges and 30.49% to 69.95% based upon preferred ranges (see table below).
Sample calculations: Min. % lipid based on total energy = [minimum lipid]/[maximum CHO + min lipid + max PRO] * 100%; Max. % lipid based on total energy = [maximum lipid]/[minimum CHO + max lipid + min PRO] * 100%

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Note: The minimum and maximum protein ranges in the above table overlap the claimed protein range. 
a medium chain fatty acid content comprising 8 to 10 carbons of 0.5 to 2 weight% of the total amount of fatty acids (claim 1); a medium chain fatty acid content comprising 8 to 10 carbons which is 1.6 weight% of total amount of fatty acids (claims 2, 29, and 32)
Rueda discloses the composition may include medium chain triglycerides (para 0067). 
Rueda does not disclose the concentration of medium chain triglycerides. 
Bar Yosef is drawn to infant nutrition (para 0001). Bar Yosef discloses the quantity and quality of nutrient supply during infancy has immediate consequences on growth, body composition, health, and well-being and has important long-term consequences on organ development and function, disease risks, as well as cognitive ability in later life (para 0002). Bar Yosef discloses a nutritional composition, which may be an infant formula (para 0049). Bar Yosef discloses the nutritional composition improves, promotes or maintains the development of cognitive functions (para 0054). Bar Yosef discloses the composition may include 0-10% C8:0 fatty acids out of the total fatty acids (para 0080) and 0-10% C10:0 fatty acids out of the total fatty acids (para 0081). 
It would have been obvious to one of ordinary skill in the art at the time of invention to make an nutritional composition that may include medium chain 
a milk-derived sialic acid content of 10-25 mg/100 ml, wherein between 1.5-5 weight% of the total sialic acid content is lipid bound sialic acid as gangliosides (claim 1); a milk-derived sialic acid content of 19 mg/100 ml, wherein 4 weight% of the total sialic acid content is lipid bound sialic acid as gangliosides (claims 2 and 32); and a milk-derived sialic acid content of 32 mg/100 kcal (claim 29)
Rueda discloses the composition comprises sialic acid in a range of at least 7 mg/100ml (70 mg/L) to about 400 mg/100 ml (4000 mg/L); from about 9 to 25 mg/100 ml (about 90 mg/L to about 250 mg/L, para 0032). 
Rueda discloses at least 2.5%, including from about 2.6% to about 10%, including from about 2.7% to about 5%, by weight of the sialic acid is lipid-bound (para 0032). Rueda discloses the lipid-bound sialic acid component of the infant formula is most typically in the form of a ganglioside (para 0033). Rueda discloses 
With respect to the sialic acid content in units of mg/100 kcal (claim 29): Rueda suggests a total energy content of 42.4 to 101.4 kcal/100 ml (see rejection of claims 1-2 for explanation). Rueda discloses the composition comprises sialic acid in a range of at least 7 mg/100ml (70 mg/L, para 0032). Therefore, Rueda suggests greater than about 6.9 mg/100kcal and greater than about 16.5 mg/100 kcal (Sample calculation: 7 mg/100 ml where 100 ml = 42.4 kcal or 101.4 kcal; 7mg/42.4 kcal = 16.5 mg/100 kcal; 7 mg/101.4 kcal = 6.9 mg/100kcal). 
Wherein at least a portion of the sialic acid content is derived from casein-glyco-macropeptide (cGMP, claims 1 and 32)
Rueda discloses the infant formulas may comprise glycomacropeptides as a source of sialic acid (para 0041). Rueda-Cabrera discloses the sialic acid glycoprotein 
Milk-derived cholesterol content of 5-10 mg/100 ml (claim 1) and a milk-derived cholesterol content of 8 mg/100 ml (claims 2 and 32); and a milk-derived cholesterol content of 13 mg/100 kcal (claim 29)
Rueda discloses the brain contains cholesterol (para 0128, 0160). 
Bar Yosef discloses cholesterol plays an important role in nutrition of developing infants (para 0012). 
Rueda does not disclose the composition contains a milk derived cholesterol. 
Flatt is drawn to infant formula (abstract). Flatt discloses from about 0.037 to 50 mg/100 ml cholesterol (0.37 mg/L to about 500 mg/L); from about 0.037 to about 30 mg/100 ml cholesterol (0.37 mg/L to about 300 mg/L); from about 0.037 to 10 mg/100 ml cholesterol (0.37 mg/L to about 100 mg/L); from about 0.037 to 5 mg/100 ml cholesterol (0.37 mg/L to about 50 mg/L, para 0033). Flatt discloses infant formula is a food that purports to be or is represented for special dietary use solely as a food for infants by reason of its simulation of human milk or its suitability as a complete or partial substitute for human milk (para 0076). 
It would have been obvious to one of ordinary skill in the art at the time of invention to make an nutritional composition that may include cholesterol in the range of about 0.037 to 50 mg/100 ml, as taught in Flatt, in the nutritional composition, taught in Rueda, to obtain a nutritional composition comprising 0.037 to 50 mg/100 ml cholesterol. One of ordinary skill in the art would have been motivated to make a nutritional composition having 0.037 to 50 mg/100 ml cholesterol to meet the nutritional needs of the infant (Flatt, para 0076; Bar Yosef, para 0012). 
With respect to the sialic concentration in units of mg/100 kcal (claim 29): Rueda suggests a total energy content of 42.4 to 101.4 kcal/100 ml (see rejection of claims 1-2 for explanation). Rueda discloses the composition comprises sialic acid in a range of at least 7 mg/100ml (70 mg/L, para 0032).
Flatt discloses about 0.037 to 50 mg/100 ml cholesterol (0.37 mg/L to about 500 mg/L, para 0033). 

The phrase “milk-derived” is a process limitation in the product claim. As such, the limitation is interpreted as analogous to a process limitation in a product by process claim. It has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. It is the patentability of the product claimed and not of the recited process steps which must be established. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113. In the present case, the prior art suggests the conventional nature of a nutritional composition comprising an overlapping range of cholesterol. The process of producing or deriving the cholesterol does not distinguish the claimed invention from the prior art. 
Furthermore, Boehm is drawn to infant formula (p. 1, ln. 4-5). Boehm discloses a cholesterol source may be obtained from milk (p. 12, ln. 24 and 26-28). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the cholesterol source, as taught in Flatt, with a cholesterol source that is milk, as taught in Boehm, to obtain a nutritional composition having cholesterol from a milk source. In the present case, one having ordinary skill in the art at the time the invention was filed would expect the substitution would yield the predictable result of providing an amount of cholesterol in an infant formula, as taught in Flatt, wherein the source of the cholesterol in an infant formula is milk, as taught in Boahm. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B.
whey protein concentrate solids, wherein the whey protein concentrate solids comprise at least 20 weight% phospholipids based on total lipid content (claims 1 and 32) 

Rueda disclosure of “all of the phospholipids” from the whey protein concentrate suggests 100% of phospholipids from the whey protein concentrate. Therefore, Rueda’s disclosure is encompassed within the breadth of the recited “whey protein concentrate solids comprise at least 20 weight% phospholipids based on total lipid content”. 
The whey protein concentrate solids are present in an amount of 5.35 g/L to 6.27 g/L, inclusive (claims 1 and 32)
Rueda discloses the composition contains whey protein concentrates (para 0028). 
Rueda discloses the composition contains proteins from amino acids (para 0066), or any known or otherwise suitable source such as milk, casein, whey, human milk protein, animal, meat, fish, cereal, rice, corn, vegetable, soy, or combinations thereof (para 0065). Rueda discloses the composition is formulated to meet the requirements of the Infant Formula Act (para 0070). Rueda discloses ranges of protein content (p. 5, Table 1). 
Rueda does not disclose the whey protein concentrate is present in a range of 5.35 g/L to 6.27 g/L. 
Kuchan is drawn to infant formula (abstract). Kuchan discloses the composition is formulated to meet the requirements of the Infant Formula Act (col. 3, ln. 1). Kuchan discloses the composition contains protein (col. 3, ln. 53-55). Kuchan discloses the composition contains 3.25 to 9.0 g/L whey protein concentrate (WPC, col. 7, ln. 65, Table 1). Kuchan discloses it is well known to those skilled in the art that amounts and proportions of fat, protein and carbohydrate can vary with the intended use of the formula (col. 7, ln. 40-45). Kuchan discloses those skilled in the art are aware of these differences and will readily adapt the present invention to meet those needs (col. 7, ln. 49-52).
It would have been obvious to one of ordinary skill in the art at the time of invention to make a nutritional composition having whey protein concentrate, as taught in Rueda, wherein the whey protein concentrate is present in a range of 3.25 to 9.0 g/L, 
Milk-derived sphingomyelin content of 9-15 mg/100 ml (claim 1); a milk-derived sphingomyelin content of 13 mg/100 ml (claims 2 and 32); and milk-derived sphingomyelin content of 13 mg/100 ml (claim 29)
Rueda discloses phospholipids derived from milk include sphingomyelin (para 0051). Rueda discloses sphingomyelin in an amount of at least about 20% by weight of the phospholipids (para 0051). Rueda discloses at least about 150 mg/L to about 600 mg/L phospholipids (para 0052). As such, Rueda suggests at least 3 to at least 12 mg/100 ml sphingomyelin (Sample calculation: at least 20% of 150 mg/L = 30 mg/L = 3 mg/100 ml). With respect to the concentration in units of mg/100 kcal (claim 29): Rueda suggests a total energy content of 42.4 to 101.4 kcal/100 ml (see rejection of claims 1-2 for explanation). Rueda-Cabrera suggests at least 3 mg/100 ml sphingomyelin. Therefore, Rueda suggests at least about 7.08 mg/100kcal (Sample calculation: 3 mg/100 ml where 100 ml = 42.4 kcal; 3 mg/42.4 kcal = 7.075 mg/100 kcal). Rueda suggests at least about 28.3 mg/100kcal (Sample calculation: 12 mg/100 ml where 100 ml = 42.4 kcal; 12 mg/42.4 kcal = 28.301 mg/100 kcal).
Non-protein nitrogen (NPN) value of 0.015-0.020 g/100 ml (claims 1 and 32)
Rueda does not disclose non-protein nitrogen (NPN) concentration.
Lonnerdal discloses non-protein nitrogen concentration of fractions of human milk samples (p. 1387, Table 1). Lonnerdal discloses non-protein nitrogen concentration in amounts ranging from 0.018 g/100 ml to 0.051 g/100ml (0.18 mg/ml to 0.51 mg/ml, p. 1387, Table 1). Lonnerdal discloses the human milk composition has been considered the nutritional norm for healthy term infants and that the protein concentration of breast milk has been considered to be the absolute minimum to fulfill the protein requirement of infants (page 1385, column 2, paragraph 1). 

Wherein the protein is non-human protein (claim 1)
Rueda discloses non-human protein sources (para 0065) and whey protein from bovine (para 0028, 0040).
Property (claims 1 and 32)
The phrase “wherein when the nutritional composition is orally delivered to an infant as an infant formula, the infant achieves a cognitive development score that is within 3% of the score of breast-fed infants, as measured at 12 months by the Bayley Scales of lnfant and Toddler Development-III” is a property flowing from a future intended use (i.e., after administering the composition to a particular set of individuals, the property later emerges). 
A statement with regard to intended use is not further limiting in so far as the structure of the product is concerned. In order to patentably distinguish the claimed invention from the prior art, a claimed intended use must result in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 II. In the present case, the prior art suggests the claimed composition. The property flowing from the realization of a future intended use does not distinguish the claimed invention form the prior art. 

In addition to the above discussions of the concentrations: 
Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. 
In the present case, the prior art suggests the conventional nature of each of the recited ingredients. As such, the particular concentrations represent the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, they are not such an invention as will sustain a patent. 
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 
In the present case, In the present case, the prior art suggests the conventional nature of each of the recited ingredients. As such, the particular concentrations represent nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.
Regarding claim 22: Rueda discloses orally administering the composition to a user as an infant formula (para 0082). 
Regarding claims 28 and 39: Rueda discloses orally administering the composition to a user as an infant formula (para 0082). The prior art does not expressly recognize the recited property upon oral administration of the composition. However, one having ordinary skill in the art would expect the property/result would occur because Rueda discloses the infant formula accelerates brain development, neural migration, and cognitive development in infants (abstract).
Regarding claim 31: Rueda discloses whey protein from bovine (para 0028, 0040).

Claims 33-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rueda et al., US 2008/0003330 A1; in view of Bar Yosef, US 2010/0298273 A1; Flatt et al., US 2008/0145475 A1; Boehm et al., WO 2010/068105 A1; Lonnerdal et al. (“Compartalization and Quantitation of Protein in Human Milk); and Kuchan et al., US 6,136,858 A; as applied to claims 1, 2, 22, 28, 29, 31, and 32 above, and in further view of Erdmann et al., WO 2012/080205 A1; and Wittke, US 2010/0316619 A1. 
Regarding claim 33: Rueda in view of Bar Yosef, Flatt, Boehm, Lonnerdal, and Kuchan is relied on as above. Rueda in view of Bar Yosef, Flatt, Boehm, Lonnerdal, and Kuchan suggest a composition having the claimed energy contents, macronutrients, macronutrient contents, sialic acid, whey protein concentrate, sphingomyelin content, non-protein nitrogen, and protein sources (see rejection of claim 1 above). 
Rueda discloses the composition (infant formulas) comprises fat, protein, carbohydrate, vitamins and minerals, all of which are selected in kind and amount to 
Rueda in view of Bar Yosef, Flatt, Boehm, Lonnerdal, and Kuchan does not disclose the particular ingredients used to make the claim 1 composition. 
Erdmann discloses a nutritional composition (infant formula, p. 1, ln. 7) comprises a protein source that may include sweet whey (p. 12, ln. 2), caseinate (p. 11, ln. 25), skim milk solids (skim milk powder, p. 11, ln. 27), and whey protein concentrate (p. 11, ln. 26). Erdmann discloses the nutritional composition includes a source of fat that may be cream solids (cream, p. 13, ln. 12). Erdmann discloses the product is a powdered composition (p. 11, ln. 6). Erdmann discloses the product can be reconstituted in liquid (p. 11, ln. 6-7). 
It would have been obvious to one of ordinary skill in the art at the time of invention to use a protein source that is caseinate, skim milk solids (skim milk powder), and a fat source that is cream solids, as taught in Erdmann, in the nutritional composition suggested in Rueda in view of Bar Yosef, Flatt, Boehm, Lonnerdal, and Kuchan, to obtain a nutritional composition comprising sweet whey, caseinate, skim milk solids (skim milk powder), whey protein concentrate, and cream solids. It would have been obvious to one of ordinary skill in the art at the time of invention to select caseinate, skim milk solids (skim milk powder), and cream solids as protein and fat sources because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, Rueda discloses the composition (infant formulas) comprises fat, protein, carbohydrate, vitamins and minerals, all of which are selected in kind and amount to meet the nutrition needs of the targeted infant or defined infant population (para 0062). Rueda discloses whey (para 0028), casein (para 0065), milk solids (nonfat dry milk, p. 13, table 5), and fat (para 0067). Erdmann discloses the conventional nature of sweet whey, caseinate, skim milk solids (skim milk powder), and cream solids as sources of protein and fat in a nutritional composition. As such, the selection of the sweet whey, caseinate, skim milk solids (skim milk powder), and cream solids is prima facie obvious.

Wittke is drawn to nutritional compositions (abstract). Wittke discloses milk protein sources include caseinate, which may be sodium caseinate (para 0048). 
It would have been obvious to one of ordinary skill in the art at the time of invention to use caseinate, as taught in Erdmann, which is sodium caseinate, as taught in Wittke, to obtain a nutritional composition comprising sodium caseinate. It would have been obvious to one of ordinary skill in the art at the time of invention to select sodium caseinate as a protein source (as taught in Wittke) because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, Erdmann discloses caseinate as a protein source. Wittke discloses caseinate in the sodium caseinate form is suitable for use as a protein source. As such, the selection of the sodium caseinate form of caseinate is prima facie obvious.
With respect to the concentrations of the sweet whey, caseinate, skim milk powder, whey protein concentrate, and cream solids:
Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. 
In the present case, the prior art suggests the conventional nature of each of the recited ingredients for use in a nutritional composition. As such, the particular concentrations represent the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, they are not such an invention as will sustain a patent. 

In the present case, In the present case, the prior art suggests the conventional nature of each of the recited ingredients for use in a nutritional composition. As such, the particular concentrations represent nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.
Regarding claim 34: Erdmann discloses lactose (p. 7, ln. 11), cream solids (cream, p. 13, ln. 12), skim milk solids (skim milk powder, p. 11, ln. 27), rape seed oil (p. 12, ln. 30), palm olein oil (p. 12, last line), whey protein solids (p. 12, ln. 1-2), sunflower oil (p. 12, ln. 32), sweet whey solids (p. 12, ln. 2), sunflower oil HO (high oleic sunflower oil, p. 12, ln. 32), minerals (p. 20, ln. 30), caseinate (p. 11, ln. 25), lecithin (p. 20, ln. 33), Arachidonic acid (p. 14, ln. 2) and Docosahexaenoic acid (p. 13, ln. 34) from oils (p. 13, ln. 15-17), vitamins (p. 20, ln. 25), choline (p. 20, ln. 28), taurine (p. 20, ln. 30), myo-inositol (p. 20, ln. 27), and L-carnitine (p. 20, ln. 30). Wittke suggests sodium caseinate (para 0048). 
The discussions of MPEP 2144.05 II and In re Levin apply here as above. 
In the terminology of MPEP 2144.05 II, the prior art suggests the conventional nature of each of the recited ingredients for use in a nutritional composition. As such, the particular concentrations represent the mere carrying forward of an original patented 
In the terminology of In re Levin, the prior art suggests the conventional nature of each of the recited ingredients for use in a nutritional composition. As such, the particular concentrations represent nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.
Regarding claim 35: With respect to the “consisting of” in claim 35: It would have been obvious to one of ordinary skill in the art at the time of invention to select from the disclosed ingredients for use in making a nutritional composition to arrive at the claimed nutritional composition because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” MPEP 2144.07. In the present case, the prior art suggests the conventional nature of each of the recited ingredients for use in a nutritional composition. As such, the selection or non-selection of ingredients from a known list of ingredients for us in making a nutritional composition is prima facie obvious.  
With respect to the list of ingredients and the concentrations of those ingredients: The above discussions of Rueda in view of Bar Yosef, Flatt, Boehm, Lonnerdal, Kuchan, Erdmann, Wittke, MPEP 2144.05 II and In re Levin apply here as above.

Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rueda et al., US 2008/0003330 A1; in view of Bar Yosef, US 2010/0298273 A1; Flatt et al., US 2008/0145475 A1; Boehm et al., WO 2010/068105 A1; Lonnerdal et al. (“Compartalization and Quantitation of Protein in Human Milk); and Kuchan et al., US 6,136,858 A; Erdmann et al., WO 2012/080205 A1; and Wittke, US 2010/0316619 A1; as applied to claims 33-35 above, and in further view of Duska-McEwen et al., WO 2012/027285 A1. 

Rueda discloses minerals including calcium, phosphorus, magnesium, iron, zinc, manganese, copper, chromium, iodine, sodium, potassium, chloride, and combinations thereof (para 0069). Erdmann discloses minerals including potassium, calcium, magnesium, sodium, iron, zinc, copper, iodine, chloride, and selenium (p. 20, ln. 25-30). 
Rueda in view of Bar Yosef, Flatt, Boehm, Lonnerdal, Kuchan, Erdmann, and Wittke does not disclose the particular claim mineral forms. 
Duska-McEwen is drawn to nutritional products for infants (para 0001). Duska-McEwen discloses the product contains minerals including potassium citrate (para 0115), calcium carbonate (p. 42, Examples 25-29), potassium chloride (p. 42, Examples 25-29), calcium hydrogen phosphate (Calcium Phosphate Dibasic, p. 39, Examples 5-9), magnesium sulphate (p. 59, Examples 105-114), sodium chloride (p. 39, Examples, 5-9), sodium citrate (p. 31, para 0115), ferrous sulphate (p. 39, examples, 5-9), zinc sulphate (p. 49, examples 65-74), copper sulphate (p. 49, examples 65-74), potassium iodide (para 0115), and sodium selenite (p. 59, Examples 105-114). 
 It would have been obvious to one of ordinary skill in the art at the time of invention to make a nutritional composition comprising minerals, as taught in Rueda in view of Bar Yosef, Flatt, Boehm, Lonnerdal, Kuchan, Erdmann, and Wittke, wherein the mineral forms are potassium citrate, calcium carbonate, potassium chloride, calcium hydrogen phosphate (Calcium Phosphate Dibasic), magnesium sulphate, sodium chloride, sodium citrate, ferrous sulphate, zinc sulphate, copper sulphate, potassium iodide, and sodium selenite, as taught in Duska-McEwen, to obtain a nutritional composition comprising potassium citrate, calcium carbonate, potassium chloride, calcium hydrogen phosphate (Calcium Phosphate Dibasic), magnesium sulphate, sodium chloride, sodium citrate, ferrous sulphate, zinc sulphate, copper sulphate, potassium iodide, and sodium selenite. 
It would have been obvious to one of ordinary skill in the art at the time of invention to select potassium citrate, calcium carbonate, potassium chloride, calcium hydrogen phosphate (Calcium Phosphate Dibasic), magnesium sulphate, sodium chloride, sodium citrate, ferrous sulphate, zinc sulphate, copper sulphate, potassium 
With respect to the concentrations: The discussions of MPEP 2144.05 II and In re Levin apply here as above. 
In the terminology of MPEP 2144.05 II, the prior art suggests the conventional nature of each of the recited ingredients for use in a nutritional composition. As such, the particular concentrations represent the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, they are not such an invention as will sustain a patent. 
In the terminology of In re Levin, the prior art suggests the conventional nature of each of the recited ingredients for use in a nutritional composition. As such, the particular concentrations represent nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.

Claims 37 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rueda et al., US 2008/0003330 A1; in view of Bar Yosef, US 2010/0298273 A1; Flatt et al., US 2008/0145475 A1; Boehm et al., WO 2010/068105 A1; Lonnerdal et al. (“Compartalization and Quantitation of Protein in Human Milk); and Kuchan et al., US 6,136,858 A; Erdmann et al., WO 2012/080205 A1; and Wittke, US 2010/0316619 A1; as applied to claims 33-35 above, and in further view of Gonzalez et al., US 2010/0104727 A1; and Jouni et al., US 2013/0095204 A1.
Rueda in view of Bar Yosef, Flatt, Boehm, Lonnerdal, Kuchan, Erdmann, and Wittke is relied on as above.
Rueda discloses vitamins including vitamin A, vitamin D, vitamin E, vitamin K, thiamine, riboflavin, pyridoxine, vitamin B12, niacin, folic acid, pantothenic acid, biotin, 
Rueda in view of Bar Yosef, Flatt, Boehm, Lonnerdal, Kuchan, Erdmann, and Wittke does not disclose all of the claimed vitamins. 
Gonzalez is drawn to a nutritional product that may be an infant formula (para 0042). Gonzalez discloses vitamin C may be in the form of ascorbic acid and ascorbyl palmitate (para 0055). Gonzalez discloses vitamin E may be in the form of dL-.alpha.-tocopherol (para 0055). Gonzalez discloses vitamin D may be in the form of vitamin D3 (calciferol, para 0055). Gonzalez discloses calcium D-pantothenate (calcium pantothenate), pyridoxine hydrochloride, niacin, thiamin hydrochloride, vitamin K1, pyridoxine hydrochloride, folic acid, and biotin (para 0055). 
Jouni discloses nutritional compositions for infants and children (abstract). Jouni discloses vitamins including ascorbic acid (para 0166), vitamin D3 (calciferol, para 0166), DL-a- tocopherol (α-tocopherol, para 0166), thiamine hydrochloride (para 0166), vitamin K1 (para 0166), and pyridoxine hydrochloride (para 0166). 
It would have been obvious to one of ordinary skill in the art at the time of invention to include vitamins in the nutritional composition, as taught in Rueda in view of Bar Yosef, Flatt, Boehm, Lonnerdal, Kuchan, Erdmann, and Wittke, wherein the vitamins are ascorbic acid, ascorbyl palmitate, vitamin D3, vitamin A, DL-a-tocopherol, calcium D-pantothenate, niacin, vitamin K1, pyridoxine hydrochloride, folic acid, and biotin, as taught in Gonzalez and Jouni, to obtain a nutritional composition comprising ascorbic acid, ascorbyl palmitate, vitamin D3, vitamin A, DL-a-tocopherol, calcium D-pantothenate, niacin, vitamin K1, pyridoxine hydrochloride, folic acid, and biotin. It would have been obvious to one of ordinary skill in the art at the time of invention to select vitamins including ascorbic acid, ascorbyl palmitate, vitamin D3, vitamin A, DL-a-tocopherol, calcium D-pantothenate, niacin, vitamin K1, pyridoxine hydrochloride, folic acid, and biotin because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, Rueda and Erdmann disclose vitamins. Gonzalez and 
With respect to the concentrations: The discussions of MPEP 2144.05 II and In re Levin apply here as above. 
In the terminology of MPEP 2144.05 II, the prior art suggests the conventional nature of each of the recited ingredients for use in a nutritional composition. As such, the particular concentrations represent the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, they are not such an invention as will sustain a patent. 
In the terminology of In re Levin, the prior art suggests the conventional nature of each of the recited ingredients for use in a nutritional composition. As such, the particular concentrations represent nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.
Regarding claim 38: Rueda discloses choline (para 0068). Erdmann discloses choline (p. 20, ln. 28), taurine (p. 20, ln. 30), myo-inositol (p. 20, ln. 27), and L-carnitine (p. 20, ln. 30). Wittke suggests sodium caseinate (para 0048). 
Rueda in view of Bar Yosef, Flatt, Boehm, Lonnerdal, Kuchan, Erdmann, and Wittke does not disclose the choline is in the form of choline chloride. 
Gonzalez discloses choline in the form of choline chloride (para 0055). 
It would have been obvious to one of ordinary skill in the art at the time of invention to select choline, as taught in Rueda in view of Bar Yosef, Flatt, Boehm, Lonnerdal, Kuchan, Erdmann, and Wittke, that is in the form of choline chloride, as taught in Gonzalez, to obtain a nutritional composition comprising choline in the form of choline chloride because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, Rueda and Erdmann discloses choline. Gonzalez discloses the conventional nature of choline in the form of choline chloride. As such, the selection of the claimed choline chloride is prima facie obvious. 

In the terminology of MPEP 2144.05 II, the prior art suggests the conventional nature of each of the recited ingredients for use in a nutritional composition. As such, the particular concentrations represent the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, they are not such an invention as will sustain a patent. 
In the terminology of In re Levin, the prior art suggests the conventional nature of each of the recited ingredients for use in a nutritional composition. As such, the particular concentrations represent nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.

Response to Arguments
Citation to documents in the official record
Applicant refers to the Pre-Grant Publication. See e.g., remarks, page 15, 2nd full paragraph, citing to “Paragraph [0178], paragraph [0225], and Table 3”. The filed specification lacks paragraph numbers. The printed publication of an application is not part of the official record. MPEP 502.05 I(B)(4). In the interest of a clear prosecution history, Examiner requests the applicant to refer to the documents in the official record.

35 USC 103
Applicant's arguments have been considered but are moot in view of the new grounds of rejection. 

Unexpected Results
Applicant argues the specification provides evidence of unexpected results in the form of beneficial cognitive effects (remarks, p. 15). Examiner is not persuaded by this argument. Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof. MPEP 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/Walter A Moore/Primary Examiner, Art Unit 3619